Title: To George Washington from William Gordon, 28 November 1785
From: Gordon, William
To: Washington, George



My dear Sir
Jamaica Plain [Mass.] Nov 28. 1785

My design of publishing is now in such forwardness, that I expect the proposals for the History of the American Revolution, will be circulated through the United States by the first week in January. I have given direction, that a few should be forwarded to your Excellency from New York as soon as printed. Shall think myself greatly honoured & served by your countenance. I have requested of my friend Mr Roberdeau to receive subscriptions for me at Alexandria, & promise myself from his former acts of kindness, that he will oblige me in it; through the advice of Col. Gibbs have made a like application to Col. Fitzgerald; Col. Gibbs has supported by a letter. Mrs Gordon unites in sincere regards to your Excellency, your Lady, & the rest of the family, the young gentleman especially, with my Dear Sir, Your sincere friend & very humble servant

William Gordon

